 Case
  Case19-12649-mdc
       19-12649-mdc Doc
                     Doc6684-1
                             FiledFiled
                                    07/27/20
                                        03/11/21
                                               Entered
                                                   Entered
                                                       07/27/20
                                                           03/11/21
                                                                07:55:31
                                                                    14:20:37
                                                                           Desc
                                                                              Desc
                                                                                Main
                            Document
                               Exhibit PagePage11ofof
                                                    22
POWERS KIRN, LLC
By: Jill Manuel-Coughlin, Esquire
ID# 63252
8 Neshaminy Interplex, Suite 215
Trevose, PA 19053
Telephone: 215-942-2090
Attorney for Movant/ 18-1464
                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
   IN RE:                                                       Chapter 13 Proceeding
   Bobby L. Fisher
                                     Debtor                     19-12649 MDC
   CITIMORTGAGE, INC., C/O CENLAR, FSB
                                     Movant
                              v.
   Bobby L. Fisher
   and
   William C. Miller, Esquire
                                     Respondents

                          STIPULATION IN SETTLEMENT OF
                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY

        WHEREAS, the parties hereto and their respective counsel, have agreed as to the disposition of the
Motion for Relief from the Automatic Stay filed by Jill Manuel-Coughlin, Esquire on behalf of secured creditor,
CITIMORTGAGE, INC., C/O CENLAR, FSB (“Movant”).
        NOW, THEREFORE, intending to be legally bound, the parties hereto, herewith stipulate as follows:
1. The Automatic Stay as provided by Section 362 of the Bankruptcy Code shall remain in full force and
    effect conditioned upon the terms and conditions set forth herein.
2. This Stipulation pertains to the property located at 1418 Milton Street, Bristol, PA 19007, mortgage
    account ending with 2220.
3. Upon approval by the United States Bankruptcy Court of the within Stipulation, Debtor and Movant, agree
    to the following:
    (a) Parties acknowledge that the current regular post-petition payment is $1,854.55.
    (b) Parties acknowledge that the following amounts are currently due post-petition:
         Monthly Payments: 12/1/2019 – 3/1/2020 @ $1,654.92                         $14,037.88
                            4/1/2020 – 7/1/2020 @ $1,854.55
         Less Debtor Suspense:                                                      ($1,551.98)
         Total Post-Petition Arrearage:                                             $12,485.90


   (c) Commencing with the 8/1/2020 payment the Debtor shall resume and shall continue to make all regular
       monthly post-petition payments when they are due in accordance with the terms of the Note &
       Mortgage.
   (d) On or before 8/16/2020, Debtor shall make a down-payment to Movant in the amount of $3,309.84.
       This payment shall be applied to the post-petition arrears as shown in paragraph 3 (b) above.
Case
  Case19-12649-mdc
        19-12649-mdc Doc   Doc6684-1FiledFiled
                                           07/27/20
                                               03/11/21 Entered
                                                             Entered
                                                                   07/27/20
                                                                      03/11/21
                                                                             07:55:31
                                                                                 14:20:37  Desc Desc
                                                                                                  Main
                                   Document
                                     Exhibit Page   Page 22ofof
                                                              22
 (e) Debtor agrees to Amend the Chapter 13 Plan to include the aforementioned post-petition delinquency
     in the amount of $9,176.06, representing all arrearages due through 7/16/2020. Debtor agrees to amend
     the Chapter 13 Plan within thirty (30) days of the filing of this Stipulation. The parties agree that Movant
     may file a Notice of Post-Petition Fees, Charges and Expenses as a supplement to the filed Proof of
     Claim for the above-stated amount and that same shall be deemed approved upon entry of the Order
     approving this Stipulation.
 (f) If sufficient proof is provided (front and back copies of checks or money orders) of payments made, but
     not credited, the account will be adjusted accordingly.
 (g) All post-petition payments from Debtor to Movant shall be sent to Cenlar, FSB, Attn: Bankruptcy
     Department, 425 Phillips Boulevard, Ewing, NJ 08618.
 (h) The provisions of the Stipulation do not constitute a waiver by Movant of its right to seek reimbursement
     of any amounts not included in this Stipulation, including fees and costs, due under the terms of the
     contract and applicable law. Also, all allowed fees and costs due to Movant as stated on any Post-
     Petition Fee Notices filed with the court shall be paid prior to the entry of a Discharge Order.
 (i) The Debtor shall timely tender all payments and comply with all conditions in accordance with this
     Stipulation. If such payments or conditions are not timely made, or if the case should convert to a
     Chapter 7 Bankruptcy, Movant may provide the Debtor and their counsel with fifteen (15) days written
     notice of default. If the default is not cured within the fifteen (15) day period, Movant may certify the
     default to this Court and an Order shall be entered granting Movant relief from the automatic stay
     without further notice and hearing and waiving FED. R. Bankr. P. 3002.1 and waiving Rule 4001 (a)(3)
     so that the Relief Order is immediately effective and enforceable.
 (j) The parties agree that a facsimile may be submitted to the Court as if it were an original.

 STIPULATED AND AGREED TO BY:

 /s/ Brad J. Sadek, Esquire                               /s/ Jill Manuel-Coughlin, Esquire
 Brad J. Sadek, Esquire                                   Jill Manuel-Coughlin, Esquire
 Attorney for Debtor                                      Attorney for Movant
 Date:                                                    Date:
  No Objection/ Without Prejudice to Any Trustee Rights or Remedies
  /s/ LeeAne O. Huggins 7/23/2020
 _________________________________
 William C. Miller, Esquire
 Trustee
 Date:


              On this ___
                      27th day of _____________________,
                                            July         2020, approved by the Court.


                                                                  _________________________
                                                                  Magdeline D. Coleman
                                                                  Chief U.S. Bankruptcy Judge
